EXHIBIT 10.52

 

SEQUENOM, INC.

 

AMENDED AND RESTATED

CHANGE IN CONTROL SEVERANCE BENEFIT PLAN

 

Section 1. INTRODUCTION.

 

The Sequenom, Inc. Amended and Restated Change in Control Severance Benefit Plan
(the “Plan”) was originally established effective October 11, 2007 (the
“Adoption Date”) and is hereby amended and restated in its entirety effective as
of February 9, 2009. The purpose of the Plan is to provide severance benefits to
certain eligible employees of the Company and its Affiliates upon selected
terminations of service in connection with a Change in Control (as defined
below).

 

This Plan shall continue to supersede the Change in Control Severance Benefit
Plan established effective April 28, 2005 and any generally applicable change in
control severance plan, policy, or practice, whether written or unwritten, with
respect to each employee who becomes a Participant in the Plan. For the purposes
of the foregoing sentence, a “generally applicable change in control severance
plan, policy or practice” is a plan, policy or practice in which benefits are
not conditioned upon (i) being expressly designated a participant,
(ii) receiving an award such as a stock option, or (iii) the employee expressly
electing to participate. In consideration for the benefits set forth in this
Plan, this Plan shall also supersede and replace the change in control severance
benefits in any individually negotiated employment contract or agreement, or any
written plans that are not of general application, and, except as set forth in
the Participation Notice (as defined below), each Participant’s change in
control severance benefits shall be governed solely by the terms of this Plan.

 

This Plan document is also the Summary Plan Description for the Plan.

 

Section 2. DEFINITIONS.

 

The following shall be defined terms for purposes of the Plan:

 

(a) “Affiliate” means a Parent Corporation or a Subsidiary Corporation.

 

(b) “Base Salary” means a Participant’s monthly base salary in effect
immediately prior to the Covered Termination and prior to any reduction in base
salary that would permit such Participant to voluntarily terminate employment
for Good Reason (as defined below) (including without limitation any
compensation that is deferred by Participant into a Company-sponsored retirement
or deferred compensation plan, exclusive of any employer matching contributions
by the Company associated with any such retirement or deferred compensation plan
and exclusive of any other Company contributions) and excludes all bonuses,
commissions, expatriate premiums, fringe benefits (including without limitation
car allowances), option grants, equity awards, employee benefits and other
similar items of compensation.

 

(c) “Board” means the Board of Directors of the Company.

 

1.



--------------------------------------------------------------------------------

(d) “Cash Severance Benefits Period” means 24 months for a Tier I Participant
and 12 months for all other Participants.

 

(e) “Cash Severance Benefits Reduction Period” means the 19th through the 24th
month following the Covered Termination of a Tier I Participant.

 

(f) “Cause” means, with respect to a Participant, the occurrence of one or more
of the following:

 

(1) Such Participant’s conviction of, or plea of guilty or no contest with
respect to, (i) any crime involving fraud, dishonesty or moral turpitude, or
(ii) any felony under the laws of the United States or any state thereof;

 

(2) Such Participant’s commission of, or attempted commission of, or
participation in, a fraud or act of dishonesty against the Company that results
in (or might reasonably result in) material harm to the Company;

 

(3) Such Participant’s intentional and material violation of any statutory duty
owed to the Company;

 

(4) Such Participant’s unauthorized use or disclosure of the Company’s material
confidential information, material trade secrets or material proprietary
information;

 

(5) Such Participant’s intentional and material violation of a written policy or
rule of the Company or intentional violation of a fiduciary duty to the Company;
or

 

(6) Any other definition of “Cause” (or a similar term) set forth in such
Participant’s written agreement governing his or her employment by the Company
or the termination of such employment that, if met, would allow the Company to
terminate such Participant’s employment without the obligation to provide
Participant with specified severance benefits or payments.

 

(g) “Change in Control” means the occurrence of any of the following events
prior to the automatic termination of this Plan as provided in Section 6(b):

 

(1) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is not owned by persons who were stockholders of the Company immediately prior
to such merger, consolidation or other reorganization, in substantially the same
relative proportions as their ownership of the combined voting power of the
Company immediately prior to such merger, consolidation or other reorganization;

 

(2) There is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the assets of the Company, other than a sale,
lease, license or other disposition of all or substantially all of the
consolidated assets of the Company to an

 

2.



--------------------------------------------------------------------------------

entity, more than 50% of the combined voting power of the voting securities of
which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such sale, lease, license or other disposition;

 

(3) When a majority of the incumbent directors on the Board are replaced by new
directors within any 18-month period; provided, however, that each director
(i) whose election has been approved by a vote of at least a majority of the
directors who were either incumbent directors at the beginning of the period or
elected or nominated in accordance with clause (i) or (ii) of this
Section 2(f)(3) during such period or (ii) whose nomination for election by the
Company’s stockholders has been approved by a committee of the Board, a majority
of whose members are directors who were either incumbent directors at the
beginning of the period or elected or nominated in accordance with clause (i) or
(ii) of this Section 2(f)(3) during such period shall be deemed to be an
“incumbent director” and not a “new director” for purposes of this
Section 2(f)(3); or

 

(4) Any “person” that (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) by the acquisition or aggregation
of securities is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities ordinarily (and apart from rights
accruing under special circumstances) having the right to vote at elections of
directors (the “Base Capital Stock”); except that any change in the relative
beneficial ownership of the Company’s securities by any person resulting solely
from a reduction in the aggregate number of outstanding shares of Base Capital
Stock, and any decrease thereafter in such person’s ownership of securities,
shall be disregarded until such person increases in any manner, directly or
indirectly, such person’s beneficial ownership of any securities of the Company.

 

The term “Change in Control” shall not include a transaction, the sole purpose
of which is to change the state of the Company’s incorporation.

 

(h) “Company” means Sequenom, Inc. or, following a Change in Control, the
surviving entity resulting from such transaction or the parent company of such
surviving entity.

 

(i) “Compensation Committee” means the Compensation Committee of the Board.

 

(j) “Covered Termination” means, with respect to a Participant who immediately
prior to a termination of employment was an employee of the Company, such
Participant’s termination of employment by the Company without Cause or a
voluntary resignation of employment by the Participant for Good Reason; either
of which occurring within the one-month period ending on the date of a Change in
Control or 11-month period following a Change in Control.

 

(k) “Good Reason” means, with respect to a Participant, the occurrence of one or
more of the following events, if applicable, without such Participant’s express
written consent:

 

3.



--------------------------------------------------------------------------------

(1) A material reduction in such Participant’s authority, duties or
responsibilities (and not simply a change in title or reporting relationships;

 

(2) A material reduction by the Company in such Participant’s Base Salary;

 

(3) A material adverse change by the Company to Participant’s Target Bonus or to
the criteria, milestones or objectives related to such Participant’s Target
Bonus that is reasonably likely to result in the Participant earning materially
less than his or her Target Bonus during the subsequent applicable period;

 

(4) A material relocation of the Participant’s principal place of work to a
location that would increase the Participant’s one-way commute from his or her
personal residence to the new principal place of work by more than 20 miles.

 

Notwithstanding the foregoing, a Participant shall have “Good Reason” for his or
her resignation only if: (a) the Participant notifies the Company in writing,
within 30 days after the occurrence of one of the foregoing events specifying
the event(s) constituting Good Reason, that he or she intends to terminate his
or her employment no earlier than 30 days after providing such notice; (b) the
Company does not cure such condition within 30 days following its receipt of
such notice or states unequivocally in writing that it does not intend to
attempt to cure such condition; and (c) the Participant resigns from employment
within 30 days following the end of the period within which the Company was
entitled to remedy the condition constituting Good Reason but failed to do so.

 

(l) “Health Severance Benefits Period” means 18 months for a Tier I Participant
and 12 months for all other Participants.

 

(m) “Parent Corporation” means any corporation (other than the Company) in an
unbroken ownership chain of corporations ending with the Company, provided each
corporation in the unbroken ownership chain (other than the Company) owns, at
the time of the determination, stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such ownership chain.

 

(n) “Participant” means an individual who (i) is employed by the Company or its
Affiliates, (ii) has been designated eligible to participate in the Plan by the
Plan Administrator in its sole discretion (either by a specific designation or
by virtue of being a member of a class of employees who have been so designated)
and (iii) who has received a Participation Notice from the Company and elected
to participate in the Plan by executing and returning such Participation Notice
to the Company within the time period set forth therein. The Participation
Notice shall designate the Participant as either a “Tier I Participant”, “Tier
II Participant” or “Tier III Participant”; provided that, in the absence of such
specific designation, the Participant shall be deemed a Tier III Participant for
purposes of the Plan. The determination of whether an employee is eligible to be
a Participant and the designation of either a Tier I Participant, Tier II
Participant or Tier III Participant, shall be made by the Plan Administrator, in
its sole discretion, and such determination shall be binding and conclusive on
all persons.

 

4.



--------------------------------------------------------------------------------

(o) “Participation Notice” means the latest notice delivered by the Company to a
Participant substantially in the form of Exhibit A hereto or such other form as
may be approved by the Plan Administrator.

 

(p) “Payment Commencement Date” means, with respect to a Participant, (i) if
such Covered Termination occurs prior to the applicable Change in Control, the
later of (A) such Change in Control or (B) the effective date of the Release (as
defined below) or (ii) if such Covered Termination occurs on or after the
applicable Change in Control, the later of (X) the date of such Covered
Termination or (Y) the effective date of the Release.

 

(q) “Plan Administrator” means the Compensation Committee.

 

(r) “Qualified Plan” means a plan sponsored by the Company or an Affiliate that
is intended to be qualified under Section 401(a) of the Internal Revenue Code.

 

(s) “Subsidiary Corporation” means any corporation (other than the Company) in
an unbroken ownership chain of corporations beginning with the Company, provided
each corporation (other than the last corporation) in the unbroken ownership
chain owns, at the time of the determination, stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in such ownership chain.

 

(t) “Target Bonus” means the target bonus (i.e., the annual bonus amount payable
to a Participant in cash, common stock or other property if exactly 100% of all
performance goals are achieved) most recently approved by the Compensation
Committee or the Board for such Participant prior to the earlier of (i) the
Payment Commencement Date and (ii) any reduction in Target Bonus that would
permit such Participant to voluntarily terminate employment for Good Reason.

 

(u) “Vesting Acceleration Benefit” means (i) the remainder of all vesting
installments, whether time-based or performance-based, for a Tier I Participant,
(ii) the remainder of all time-based vesting installments following the Covered
Termination for a Tier II Participant and (iii) the next 24 monthly time-based
vesting installments following the Covered Termination for a Tier III
Participant.

 

The following additional terms are defined in the Section identified below:

 

TERM

--------------------------------------------------------------------------------

   SECTION


--------------------------------------------------------------------------------

 

“Adoption Date”

   1  

“COBRA”

   4 (a)(3)

“Code”

   4 (d)

“ERISA”

   9  

“Excise Tax”

   5 (d)

“Payment”

   5 (d)

“Plan”

   1  

 

5.



--------------------------------------------------------------------------------

TERM

--------------------------------------------------------------------------------

   SECTION


--------------------------------------------------------------------------------

 

“Plan Sponsor”

   12 (d)

“Reduced Amount”

   5 (d)

“Release”

   3  

 

Section 3. ELIGIBILITY FOR BENEFITS.

 

Subject to the requirements set forth in this Section, the Company shall provide
change in control severance benefits under the Plan to the Participants. In
order to be eligible to receive benefits under the Plan, a Participant must
(i) experience a Covered Termination and (ii) execute a general waiver and
release (the “Release”) in substantially the form attached hereto as Exhibit B,
Exhibit C, or Exhibit D, as appropriate (or as then may be required by law to
effect a release of claims), and such Release must become effective in
accordance with its terms; provided, however, that no such Release shall require
the Participant to forego any unpaid salary, any accrued but unpaid vacation pay
or any benefits payable pursuant to this Plan. With respect to any outstanding
option held by the Participant, no provision set forth in this Plan granting the
Participant additional rights to exercise the option can be exercised unless and
until the Release becomes effective.

 

The Participant must execute the Release within the time period set forth
therein, but in no event later than (x) if a Change in Control shall have
occurred prior to such Covered Termination, 45 days following termination of
employment or (y) if a Change in Control shall not have occurred prior to such
Covered Termination, the later of (A) 45 days following termination of
employment or (B) ten days following such Change in Control, and such release
must become effective in accordance with its terms.

 

Unless a Change in Control has occurred, the Plan Administrator, in its sole
discretion, may modify the form of the required Release to comply with
applicable law and shall determine the form of the required Release, which may
be incorporated into a termination agreement or other agreement with the
Participant; provided, that, after a Change in Control occurs, the Plan
Administrator may modify the form of required Release only if necessary to
comply with applicable law.

 

Section 4. AMOUNT OF BENEFIT.

 

(a) Subject to the limitations and reductions provided in this Plan, benefits
under this Plan, if any, shall be provided to the Participants described in
Section 3 in the following amounts. Effective commencing with the Payment
Commencement Date, such Participant shall receive the following severance
package:

 

(1) Cash Severance Benefits. At the end of each month during the Cash Severance
Benefit Period, which shall commence with the first full month following the
Payment Commencement Date, the Participant shall receive a payment in an amount
equal to the Participant’s Base Salary.

 

6.



--------------------------------------------------------------------------------

(2) Bonus Severance Benefits. The Company shall make a cash severance payment to
the Participant in an amount equal to a percentage of such Participant’s Target
Bonus as set forth in the following table:

 

Tier

--------------------------------------------------------------------------------

   Percentage of
Target Bonus


--------------------------------------------------------------------------------

I

   150%

II

   100%

III

   0%

 

Any such bonus payment pursuant to this Section 4(a)(2) shall be in a single
lump sum to be paid within 10 days following the Payment Commencement Date.

 

(3) COBRA Benefits. If such Participant timely elects to continue coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), then during the Health Severance Benefits Period, the Company will
(i) pay all premiums for group medical, dental and vision coverage elected by
such Participant for the Participant and his or her eligible dependents under
(A) COBRA and, to the extent applicable, any similar applicable state statute,
and (B) to the extent that such coverage under COBRA and any such applicable
state statute has been exhausted or is no longer available, then under any
individual policy providing group medical, dental and vision benefits
substantially similar to those provided to Participant immediately prior to his
or her termination of Service, and (ii) if Participant is eligible for benefits
under the Exec-U-Care plan, reimburse all other out-of-pocket costs associated
with Participant’s participation in such plan. In addition, if Participant does
not timely elect to continue coverage group medical, dental or vision coverage
under COBRA, then the Company will pay Participant in a lump sum the equivalent
cash value of the COBRA payments that otherwise would have been made pursuant to
this Section 4(a)(3). Such payment shall be made within 30 days following the
expiration date of the COBRA election period. For purposes of this
Section 4(a)(3), references to COBRA premiums shall not include any amounts
payable by the Participant under an Internal Revenue Code Section 125 health
care reimbursement plan. Notwithstanding the foregoing, no such premium payments
(or any other payments for health, dental, or vision coverage by the Company)
shall be made following the Participant’s death or the effective date of the
Participant’s coverage by a health, dental, or vision insurance plan of a
subsequent employer.

 

(4) Equity Award Acceleration. The vesting and exercisability of all outstanding
options to purchase the Company’s common stock issued pursuant to any equity
incentive plan of the Company or any Affiliate that are then held by the
Participant on such date shall be accelerated to the extent applicable so that
the Participant shall receive the Vesting Acceleration Benefit, any
reacquisition or repurchase rights held by the Company in respect of common
stock issued pursuant to any other stock award granted to the Participant by the
Company shall lapse so that the Participant shall receive the Vesting
Acceleration Benefit, and the vesting of any other stock awards granted to the
Participant by the Company, and any issuance of shares triggered by the vesting
of such stock awards, shall be accelerated so that the

 

7.



--------------------------------------------------------------------------------

Participant shall receive the Vesting Acceleration Benefit. If the Covered
Termination occurs prior to the applicable Change in Control, such vesting
acceleration shall be deemed effective as of the date of the Covered
Termination. Notwithstanding the foregoing, this Section 4(a)(4) shall not apply
to stock awards issued under or held in any Qualified Plan. Notwithstanding the
provisions of this Section 4(a)(4), in the event that the provisions of this
Section 4(a)(4) regarding acceleration of vesting of an option would adversely
affect a Participant’s option (including, without limitation, its status as an
incentive stock option under Section 422 of the Code) that is outstanding on the
date the Participant commences participation in the Plan, such acceleration of
vesting shall be deemed null and void as to such option unless the affected
Participant consents in writing to such acceleration of vesting as to such
option at the time he or she becomes a Participant.

 

(b) Certain Reductions. Notwithstanding any other provision of the Plan to the
contrary, any benefits payable to a Participant under Sections 4(a)(1) and
4(a)(2) of this Plan shall not be reduced by any severance benefits payable by
the Company or an affiliate of the Company to such Participant under any
contract or agreement (including an employment agreement) between such
Participant and the Company, covering such Participant; provided, however, that
this Plan shall supersede and replace the change in control severance benefits
in any individually negotiated employment contract or agreement, or any written
plans, and, except as set forth in the Participation Notice, each Participant’s
change in control severance benefits shall be governed by the terms of this
Plan.

 

(c) Mitigation. If, during a Tier I Participant’s Cash Severance Benefits
Period, such Tier I Participant begins full-time employment with another
employer, then (i) the amount payable by the Company to the Tier I Participant
pursuant to Section 4(a)(1) above during the Cash Severance Benefits Reduction
Period shall be reduced by the amount of any compensation paid to (or payable
to) the Participant from such other employer during the Cash Severance Benefits
Period (but in any case such amount payable by the Company during the Cash
Severance Benefits Reduction Period shall not be reduced below zero).

 

(d) Application of Section 409A. Notwithstanding anything to the contrary set
forth herein, any payments and benefits provided under this Plan (the “Severance
Benefits”) that constitute “deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”) shall not commence in connection with
Participant’s termination of employment unless and until Participant has also
incurred a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h) (“Separation From Service”), unless the Company
reasonably determines that such amounts may be provided to Participant without
causing Participant to incur the additional 20% tax under Section 409A.

 

It is intended that each installment of the Severance Benefits payments provided
for in this Plan is a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended that
payments of the Severance Benefits set forth in this Plan satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A
provided under Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9). However, if the Company (or, if applicable, the successor entity
thereto) determines that

 

8.



--------------------------------------------------------------------------------

the Severance Benefits constitute “deferred compensation” under Section 409A and
Participant is, on the termination of Participant’s service, a “specified
employee” of the Company or any successor entity thereto, as such term is
defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the Severance Benefit payments shall be delayed
until the earlier to occur of: (i) the date that is six months and one day after
Participant’s Separation From Service”) or (ii) the date of Participant’s death
(such applicable date, the “Specified Employee Initial Payment Date”), the
Company (or the successor entity thereto, as applicable) shall (A) pay to
Participant a lump sum amount equal to the sum of the Severance Benefit payments
that Participant would otherwise have received through the Specified Employee
Initial Payment Date if the commencement of the payment of the Severance
Benefits had not been so delayed pursuant to this Section and (B) commence
paying the balance of the Severance Benefits in accordance with the applicable
payment schedules set forth in this Plan.

 

(e) Withholding. All payments under the Plan will be subject to all applicable
withholding obligations of the Company, including, without limitation,
obligations to withhold for federal, state and local income and employment
taxes.

 

Section 5. LIMITATIONS ON BENEFITS.

 

(a) Termination of Benefits. Benefits under the Plan shall terminate immediately
if the Participant, at any time, (i) engages in the unauthorized use or
disclosure of the Company’s material confidential information, material trade
secrets or material proprietary information under any written agreement under
which the Participant has such an obligation to the Company that survives the
Participant’s termination of service to the Company, (ii) engages in any
prohibited or unauthorized competitive activities, or prohibited or unauthorized
solicitation or recruitment of employees, in violation of any written agreement
under which Participant has such an obligation to the Company that survives the
Participant’s termination of service to the Company; (iii) violates any material
term or condition of this Plan, or (iv) violates any term of the Release.

 

(b) Non-Duplication of Benefits. No Participant is eligible to receive benefits
under this Plan more than one time.

 

(c) Indebtedness of Participants. To the extent permitted by law, if a
Participant is indebted to the Company or an affiliate of the Company on the
date of his or her termination of employment or service, the Company reserves
the right to offset any severance benefits payable in cash under the Plan by the
amount of such indebtedness. A Participant may be required to execute an
agreement to such effect if requested by the Company.

 

(d) Parachute Payments. If any payment or benefit a Participant would receive in
connection with a Change in Control from the Company or otherwise (a “Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal
to the Reduced Amount. The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax or (y) the largest portion of the Payment, up to and

 

9.



--------------------------------------------------------------------------------

including the total Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Participant’s receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order: reduction of cash payments;
cancellation of accelerated vesting of stock awards; reduction of employee
benefits. If acceleration of vesting of stock award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of the Participant’s stock awards.

 

The Company shall appoint a nationally recognized accounting or consulting firm
to make the determinations required hereunder, which accounting firm shall not
then be serving as accountant or auditor for the individual, entity or group
that effected the Change in Control. The Company shall bear all expenses with
respect to the determinations by such accounting or consulting firm required to
be made hereunder.

 

The accounting or consulting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and the Participant within 10 calendar days after the date on
which the Participant’s right to a Payment is triggered (if requested at that
time by the Company or the Participant) or such other time as requested by the
Company or the Participant. If the accounting or consulting firm determines that
no Excise Tax is payable with respect to a Payment, either before or after the
application of the Reduced Amount, it shall furnish the Company and the
Participant with an opinion reasonably acceptable to the Participant that no
Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and the Participant.

 

Section 6. RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

 

(a) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons. Unless otherwise determined by the Compensation Committee or the Board,
the Chairman of the Compensation Committee (or the Chairman’s designee) shall
perform the duties of the Plan Administrator under this Plan.

 

(b) Change of State of Incorporation, Amendment or Termination. The Board
reserves the right to change the state of incorporation, and the Board and the
Compensation Committee reserve the right to amend or terminate this Plan or the
benefits provided hereunder at any time; provided, however, that no such change
of state, amendment or termination shall impair or reduce the rights of a
Participant unless such Participant consents to such amendment or termination of
the Plan in writing. Notwithstanding the foregoing, the Plan shall automatically
terminate on the tenth anniversary from the Adoption Date, unless extended

 

10.



--------------------------------------------------------------------------------

by the Board or the Compensation Committee. Any action amending, terminating or
extending the Plan shall be in writing and executed by the Board or the
Compensation Committee.

 

Section 7. CONTINUATION OF CERTAIN EMPLOYEE BENEFITS.

 

(a) COBRA Continuation. Each Participant who is enrolled in a group medical,
dental or vision plan sponsored by the Company or an affiliate of the Company
may be eligible to continue coverage under such group medical, dental or vision
plan (or to convert to an individual policy), at the time of the Participant’s
termination of employment under COBRA. The Company will notify the Participant
of any such right to continue group medical coverage at the time of termination.
No provision of this Plan will affect the continuation coverage rules under
COBRA. Therefore, the period during which a Participant may elect to continue
the Company’s group medical, dental or vision coverage at his or her own expense
under COBRA, the length of time during which COBRA coverage will be made
available to the Participant, and all other rights and obligations of the
Participant under COBRA will be applied in the same manner that such rules would
apply in the absence of this Plan. At the conclusion of the COBRA premium
reimbursements made by the Company, if any, the Participant will be responsible
for the entire payment of premiums required under COBRA for the duration, if
any, of the COBRA period.

 

(b) Other Employee Benefits. All non-health benefits (such as life insurance,
AD&D, disability and 401(k) plan coverage) terminate as of an employee’s
termination date (except to the extent that a conversion privilege may be
available thereunder).

 

Section 8. NO IMPLIED EMPLOYMENT CONTRACT.

 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ or service of the Company or (ii) to interfere with
the right of the Company to discharge any employee or other person at any time
and for any reason, which right is hereby reserved.

 

Section 9. LEGAL CONSTRUCTION.

 

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
and, to the extent not preempted by ERISA, the laws of the State of California.

 

Section 10. CLAIMS, INQUIRIES AND APPEALS.

 

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:

 

Compensation Committee

Attn: Chairman

 

11.



--------------------------------------------------------------------------------

c/o Sequenom, Inc.

3595 John Hopkins Court

San Diego, CA 92121-1331

 

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The written notice of denial
will be set forth in a manner designed to be understood by the employee and will
include the following:

 

(1) the specific reason or reasons for the denial;

 

(2) references to the specific Plan provisions upon which the denial is based;

 

(3) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 

(4) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d) below.

 

This written notice will be given to the applicant within 90 days after the Plan
Administrator receives the application, unless special circumstances require an
extension of time, in which case, the Plan Administrator has up to an additional
90 days for processing the application. If an extension of time for processing
is required, written notice of the extension will be furnished to the applicant
before the end of the initial 90-day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within 60 days after the application is denied. A request for a
review shall be in writing and shall be addressed to:

 

Compensation Committee

Attn: Chairman

c/o Sequenom, Inc.

3595 John Hopkins Court

San Diego, CA 92121-1331

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The

 

12.



--------------------------------------------------------------------------------

applicant (or his or her representative) shall have the opportunity to submit
(or the Plan Administrator may require the applicant to submit) written
comments, documents, records, and other information relating to his or her
claim. The applicant (or his or her representative) shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim. The review shall
take into account all comments, documents, records and other information
submitted by the applicant (or his or her representative) relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.

 

(d) Decision on Review. The Plan Administrator will act on each request for
review within 60 days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional 60 days), for
processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial 60 day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which the Plan
Administrator is to render its decision on the review. The Plan Administrator
will give prompt, written or electronic notice of its decision to the applicant.
Any electronic notice will comply with the regulations of the U.S. Department of
Labor. In the event that the Plan Administrator confirms the denial of the
application for benefits in whole or in part, the notice will set forth, in a
manner calculated to be understood by the applicant, the following:

 

(1) the specific reason or reasons for the denial;

 

(2) references to the specific Plan provisions upon which the denial is based;

 

(3) a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and

 

(4) a statement of the applicant’s right to bring a civil action under section
502(a) of ERISA.

 

(e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

 

(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 10(a) above, (ii) has
been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified in writing that the Plan Administrator has denied the appeal.
Notwithstanding the foregoing, if the Plan Administrator does not respond to a
Participant’s

 

13.



--------------------------------------------------------------------------------

claim or appeal within the relevant time limits specified in this Section 10,
then the Participant may bring legal action for benefits under the Plan pursuant
to Section 502(a) of ERISA.

 

Section 11. BASIS OF PAYMENTS TO AND FROM PLAN.

 

All benefits under the Plan shall be paid by the Company. The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company. A Participant’s right to receive payments under the Plan is no
greater than that of the Company’s unsecured general creditors. Therefore, if
the Company were to become insolvent, the Participant might not receive benefits
under the Plan.

 

Section 12. OTHER PLAN INFORMATION.

 

(a) Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 77-036-5889. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 502.

 

(b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.

 

(c) Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is Sequenom, Inc., Attn: Chief Financial
Officer, 3595 John Hopkins Court, San Diego, CA 92121-1331.

 

(d) Plan Sponsor and Plan Administrator. The “Plan Sponsor” of the Plan is
Sequenom, Inc., 3595 John Hopkins Court, San Diego, CA 92121-1331. The Plan
Sponsor’s and Plan Administrator’s telephone number is (858) 202-9000. The Plan
Administrator is the named fiduciary charged with the responsibility for
administering the Plan.

 

(e) Type of Plan. The Plan is a welfare benefit plan.

 

Section 13. STATEMENT OF ERISA RIGHTS.

 

Participants in this Plan (which is a welfare benefit plan sponsored by the
Company) are entitled to certain rights and protections under ERISA. If you are
a Participant in the Plan, under ERISA you are entitled to:

 

Receive Information about the Plan and Your Benefits

 

(a) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series) filed by the Plan
Administrator with the U.S. Department of Labor and available at the Public
Disclosure Room of the Pension and Welfare Benefit Administration;

 

14.



--------------------------------------------------------------------------------

(b) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series). The Plan Administrator may make a reasonable charge for the
copies; and

 

(c) Receive a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each Participant with a copy of this
summary annual report.

 

Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries.

 

Enforce Your rights

 

No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.

 

If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or Federal court. In addition, if you disagree with
the Plan Administrator’s decision or lack thereof concerning the qualified
status of a domestic relations order or a medical child support order, you may
file suit in Federal court.

 

If it should happen that the Plan fiduciaries misuse the Plan’s money, or if you
are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a Federal court. The
court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

Assistance with Your Questions

 

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution

 

15.



--------------------------------------------------------------------------------

Avenue N.W., Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration or accessing its
website at http://www.dol.gov/ebsa/.

 

Section 14. SUCCESSORS AND ASSIGNS.

 

This Plan shall be binding upon any surviving entity resulting from a Change in
Control and upon any other person who is a successor by merger, acquisition,
consolidation or otherwise to the business formerly carried on by the Company
without regard to whether or not such person actively adopts or formally
continues the Plan. Participants, to the extent they are otherwise eligible for
benefits under the Plan, are intended third party beneficiaries of this
provision.

 

Section 15. EXECUTION.

 

To record the adoption of the amendment and restatement of the Plan as set forth
herein, Sequenom, Inc. has caused its duly authorized officer to execute the
same this 9th day of February 2009.

 

SEQUENOM, INC. /s/ Harry Stylli

Harry Stylli

President and Chief Executive Officer

 

16.



--------------------------------------------------------------------------------

EXHIBIT A

 

SEQUENOM, INC.

CHANGE IN CONTROL SEVERANCE BENEFIT PLAN

 

PARTICIPATION NOTICE

 

To:                                                                     

 

Date:                                                                 

 

Deadline to Return Participation Notice:                                       
                             

 

Sequenom, Inc. (the “Company”) has adopted the Change in Control Severance
Benefit Plan (the “Plan”). The Company is providing you with this Participation
Notice to inform you that you have been designated as a Participant in the Plan.

 

A copy of the Plan document is attached to this Participation Notice. The terms
and conditions of your participation in the Plan are as set forth in the Plan
and this Participation Notice, which together also constitute a summary plan
description of the Plan.

 

In consideration for the benefits set forth in the Plan, each Participant’s
severance benefits shall be governed by the terms of the Plan and the Plan shall
supersede and replace any individually negotiated employment contract or
agreement and all severance or change in control benefits payable to you as set
forth in any agreement, including offer letters, with the Company entered into
prior to the date hereof [including ______________________.]

 

Notwithstanding the terms of the Plan:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

If you choose to participate in the Plan, please return to [            ] a copy
of this Participation Notice and attached Acknowledgement signed by you and
retain a copy of this Participation Notice and attached Acknowledgement, along
with the Plan document, for your records. Please note that you are not a
Participant in the Plan until you execute and return this Participation Notice
and attached Acknowledgement to the Company no later than [            ].

 

SEQUENOM, INC.        

By:

                               

Participant

Its:

                               

Print Name

 

17.



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

 

The undersigned Participant hereby acknowledges receipt of the foregoing
Participation Notice. In the event the undersigned holds outstanding stock
options or restricted stock unit awards as of the date of this Participation
Notice, the undersigned hereby:*

 

  ¨ accepts all of the benefits of Section 4(a)(4) of the Plan regardless of any
potential adverse effects on any outstanding option or other stock award

  ¨ accepts the benefits of Sections 4(a)(4) of the Plan that have no adverse
effect on outstanding options, restricted stock unit awards or other stock
awards and rejects the benefits of Sections 4(a)(4) of the Plan as to those
outstanding options and other stock awards that would have potential adverse
effects

  ¨ other (please describe): ____________________________________________

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

The undersigned acknowledges that the undersigned has been advised to obtain tax
and financial advice regarding the consequences of this election including the
effect, if any, on the status of the stock options or restricted stock unit
awards for tax purposes under Sections 409A and 422 of the Internal Revenue
Code.

 

 

Participant

 

Print name

 

* Please check one box; failure to check a box will be deemed the selection of
the second alternative (i.e., accepting the benefits of Section 4(a)(4) of the
Plan that have no adverse effect on outstanding options, restricted stock unit
awards or other stock awards and rejecting the benefits of Section 4(a)(4) of
the Plan as to those outstanding options, restricted stock unit awards and other
stock awards that would have potential adverse effects).

 

18.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

 

EXHIBIT B

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Sequenom, Inc.
Change in Control Severance Benefit Plan (the “Plan”).

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
This Release and Waiver may only be modified by a writing signed by both me and
a duly authorized officer of the Company. Certain capitalized terms used in this
Release are defined in the Plan.

 

I hereby confirm my obligations under the Company’s Employee Proprietary
Information and Inventions Agreement.

 

In exchange for the consideration to be provided to me under the Plan to which I
am not otherwise entitled, I hereby generally and completely release Sequenom,
Inc. and its current and former directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to my signing this Agreement (collectively, the
“Released Claims”). The Released Claims include, but are not limited to: (1) all
claims arising out of or in any way related to my employment with the Company,
or the termination of that employment; (2) all claims related to my compensation
or benefits from the Company, including salary, bonuses, commissions, vacation
pay, expense reimbursements, severance pay, fringe benefits, stock, stock
options, or any other ownership interests in the Company; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended). Notwithstanding the foregoing, the following are
not included in the Released Claims (the “Excluded Claims”): (1) any rights or
claims for indemnification I may have pursuant to any written indemnification
agreement with the Company to which I am a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; or (2) any rights
which are not waivable as a matter of law. In addition, nothing in this Release
prevents me from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission, the Department of Labor, or
the California Department of Fair Employment and Housing, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding. I hereby represent and warrant that, other than the
Excluded

 

1.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

 

Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have 21 days to consider this Release (although
I may choose to voluntarily to sign it sooner); (d) I have seven days following
the date I sign this Release to revoke the Release by providing written notice
to an officer of the Company; and (e) the Release will not be effective until
the date upon which the revocation period has expired unexercised, which will be
the eighth day after I sign this Release (“Effective Date”).

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

 

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than 21 days following the date it
is provided to me, and I must not revoke it thereafter.

 

EMPLOYEE

Name:

   

Date:

   

 

2.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

 

EXHIBIT C

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Sequenom, Inc.
Change in Control Severance Benefit Plan (the “Plan”).

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
This Release and Waiver may only be modified by a writing signed by both me and
a duly authorized officer of the Company. Certain capitalized terms used in this
Release are defined in the Plan.

 

I hereby confirm my obligations under the Company’s Employee Proprietary
Information and Inventions Agreement.

 

In exchange for the consideration to be provided to me under the Plan to which I
am not otherwise entitled, I hereby generally and completely release Sequenom,
Inc. and its current and former directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to my signing this Agreement (collectively, the
“Released Claims”). The Released Claims include, but are not limited to: (1) all
claims arising out of or in any way related to my employment with the Company,
or the termination of that employment; (2) all claims related to my compensation
or benefits from the Company, including salary, bonuses, commissions, vacation
pay, expense reimbursements, severance pay, fringe benefits, stock, stock
options, or any other ownership interests in the Company; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended). Notwithstanding the foregoing, the following are
not included in the Released Claims (the “Excluded Claims”): (1) any rights or
claims for indemnification I may have pursuant to any written indemnification
agreement with the Company to which I am a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; or (2) any rights
which are not waivable as a matter of law. In addition, nothing in this Release
prevents me from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission, the Department of Labor, or
the California Department of Fair Employment and Housing, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding. I hereby represent and warrant that, other than the
Excluded

 

1.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

 

Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have 45 days to consider this Release (although
I may choose to voluntarily to sign it sooner); (d) I have seven days following
the date I sign this Release to revoke the Release by providing written notice
to an officer of the Company; and (e) the Release will not be effective until
the date upon which the revocation period has expired unexercised, which will be
the eighth day after I sign this Release (“Effective Date”).

 

I further acknowledge that I have received the disclosure required by 29 U.S.C.
§ 626 (f)(1)(H), which is attached hereto as Appendix I.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

 

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than 45 days following the date it
is provided to me, and I must not revoke it thereafter.

 

EMPLOYEE

Name:

   

Date:

   

 

2.



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

 

APPENDIX I

 

DISCLOSURE UNDER TITLE 29 U.S. CODE SECTION 626(F)(1)(H)

 

Confidentiality Provision:

   The information contained in this document is private and confidential. You
may not disclose this information to anyone except your professional advisors.

 

[Job classifications/positions] informed on [date] of the termination of their
employment are eligible to participate in the severance package program. The
factors considered in selecting employees for employment termination on
[                    ] were: [                    ]. An eligible employee age 40
or more years will have up to forty-five (45) days to review the terms and
conditions of the severance package.

 

EMPLOYEES ELIGIBLE FOR THE SEVERANCE PACKAGE PROGRAM JOB TITLES   AGE OF THOSE
ELIGIBLE   AGE OF THOSE NOT ELIGIBLE                                            
               

 

3.



--------------------------------------------------------------------------------

Individuals Under Age 40

Individual or Group Termination

 

EXHIBIT D

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Sequenom, Inc.
Change in Control Severance Benefit Plan (the “Plan”).

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
This Release and Waiver may only be modified by a writing signed by both me and
a duly authorized officer of the Company. Certain capitalized terms used in this
Release are defined in the Plan.

 

I hereby confirm my obligations under the Company’s Employee Proprietary
Information and Inventions Agreement.

 

In exchange for the consideration to be provided to me under the Plan to which I
am not otherwise entitled, I hereby generally and completely release Sequenom,
Inc. and its current and former directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to my signing this Agreement (collectively, the
“Released Claims”). The Released Claims include, but are not limited to: (1) all
claims arising out of or in any way related to my employment with the Company,
or the termination of that employment; (2) all claims related to my compensation
or benefits from the Company, including salary, bonuses, commissions, vacation
pay, expense reimbursements, severance pay, fringe benefits, stock, stock
options, or any other ownership interests in the Company; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, and the California Fair Employment and
Housing Act (as amended). Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (1) any rights or
claims for indemnification I may have pursuant to any written indemnification
agreement with the Company to which I am a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; or (2) any rights
which are not waivable as a matter of law. In addition, nothing in this Release
prevents me from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission, the Department of Labor, or
the California Department of Fair Employment and Housing, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding. I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims.



--------------------------------------------------------------------------------

Individuals Under Age 40

Individual or Group Termination

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

 

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

 

I acknowledge that I have the right to consult with an attorney prior to
executing this Release (although I may choose voluntarily not to do so) and that
I have 14 days from receipt of this Release in which to consider this Release
(although I may choose voluntarily to execute this Release earlier). I
acknowledge that to become effective, I must sign and return this Release to the
Company so that it is received not later than 14 days following the date it is
provided to me.

 

EMPLOYEE

Name:

   

Date:

   

 

2.